DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  add “y” in line 4 to “deliver”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  delete “in” in line 12.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  delete “in” in line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites in line 3 “…a reservoir…”.  This is indefinite because the reservoir is not positively recited, so it is not clear if this element is being claimed.  This is also the case for “…a manifold…” in line 4, “…a first piston…” in line 9 as well as “…a second piston…” in line 10.  For purposes of examination, the reservoir, manifold, first and second pistons are interpreted to be claimed.  Claims 2-15 are rejected because they depend from claim 1.
Claim 6 recites “…a fill port…”  in line 4.  This is indefinite because a fill port is not positively recited, so it is not clear if this element is being claimed.  For purpose of examination, the fill port is interpreted to be claimed.  
Claim 10, line 1 recites “…overpressure relief value in the manifold.”.  This is indefinite because there cannot be a value in the manifold.  For purposes of examination, this is interpreted as “…overpressure relief valve in the manifold”.  Claim 24 is similarly rejected.
Claim 16 recites in line 3 “…a manifold…”.  This is indefinite because the manifold is not positively recited, so it is not clear if this element is being claimed.  Similarly, “…a first piston…” in line 7, “…a second piston…” line 8, “…a first check valve…” in line 11, “…a second check valve…” in line 12, “…a third check valve…” in line 17, and “…a fourth check valve…” in line 17.  For purposes of examination, the manifold, first and second piston, and first, second, third and fourth check valves are interpreted to be claimed.  Claims 17-26 are rejected because they depend from claim 16.
Claim 22 recites “…a fill port…”  in line 6.  This is indefinite because a fill port is not positively recited, so it is not clear if this element is being claimed.  For purpose of examination, the fill port is interpreted to be claimed.  
Claim 27 recites in line 3 “…a manifold…”.  This is indefinite because the manifold is not positively recited, so it is not clear if this element is being claimed.  Similarly, “…a first piston…” in line 8 and “…a second piston…” in line 9.  For purposes of examination, the manifold, first and second pistons are interpreted to be claimed.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 does not further limit claim 16 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12-13, 16 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells, US 2011/0196309 A1.
Regarding claim 1, Wells discloses a device for injecting a fluid, the device comprising: a first piston chamber (first chamber 110, P0039) configured to be fluidically connected to a reservoir (IV bag, P0043) through a manifold (cartridge, P0014 and shown in Fig. 3); a second piston chamber (second chamber 210, P0043) configured to be fluidically connected to the reservoir through the manifold; a plurality of check valves in the manifold (one-way valve 131, 132, 234, 233, P0041-0042); a delivery port (second port, P0044) fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly (drive assembly, see annotated Fig. 7 below) comprising a transmission (connecting shaft 320 and auxiliary shaft 330, P0058, transfers force between the electromechanical means and the pistons within the chambers) operatively connected to a first piston (first piston 141, P0039) in the first piston chamber and a second piston (second piston 241, P0040) in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber (P0045-0046); and a motor engagement (motor engagement is the interface between the mechanical system, P0054, that moves the pistons and the drive transmission) coupled to the drive assembly and configured to engage a motor to drive the transmission (the motor engagement is fully capable of engaging a motor to drive the transmission).  

    PNG
    media_image1.png
    354
    745
    media_image1.png
    Greyscale

Regarding claim 3, Wells discloses the device of claim 1, further comprising the reservoir (see claim 1).  
Regarding claim 12, Wells discloses the device of claim 1, wherein the manifold is configured so that a first check valve (one-way valve 131, P0041) and a second check valve (one-way valve 132, P 00041) are fluidly coupled to an input to the first piston chamber (input to the first piston chamber where 122 and 121 meet as shown in Fig. 2A) so that when the manifold is in an injection configuration fluid is passed from the reservoir into the first piston chamber as the first piston is withdrawn in the first piston chamber and fluid is passed from the first piston chamber out of the delivery port when the first piston is advanced in the first piston chamber (P0045-0046), wherein the manifold is further configured so that a third check valve (one-way check valve 233, P0042) and a fourth check valve (Wells, one-way check valve 234, P0042) are fluidly coupled to an input to the second piston chamber (input to the second piston chamber where 22 and 212 meet as shown in Fig. 2A) so that in when the manifold is in the injection configuration fluid is passed from the reservoir into the second piston chamber as the second piston is withdrawn in the second piston chamber and fluid is passed from the second piston chamber out of the delivery port when the second piston is advanced in the second piston chamber (P0045-0046).  
Regarding claim 13, Wells discloses the device of claim 1, wherein the delivery port is configured to couple to a needle (Wells, infusion cannula, P0044).  
Regarding claim 16, Wells discloses a device for injecting a fluid (claims are mapped as above for claim 1, unless otherwise noted below), the device comprising: a reservoir; a first piston chamber fluidically connected to the reservoir through a manifold; a second piston chamber fluidically connected to the reservoir through the manifold; a delivery port fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly comprising a transmission operatively connected to a first piston in the first piston chamber and a second piston in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston; wherein the manifold is configured so that a first check valve (one-way valve 131, P0041) and a second check valve (one-way valve 132, P 00041) are fluidly coupled to an input to the first piston chamber (input to the first piston chamber where 122 and 121 meet as shown in Fig. 2A) so that in when the manifold is in an injection configuration, fluid is passed from the reservoir into the first piston chamber as the first piston is withdrawn in the first piston chamber and fluid is passed from the first piston chamber out of the delivery port when the first piston is advanced in the first piston chamber, wherein the manifold is further configured so that a third check valve (one-way check valve 233, P0042) and a fourth check valve (one-way check valve 234, P0042) are fluidly coupled to an input to the second piston chamber (input to the second piston chamber where 22 and 212 meet as shown in Fig. 2A) so that when the manifold is in the injection configuration, fluid is passed from the reservoir into the second piston chamber as the second piston is withdrawn in the second piston chamber and fluid is passed from the second piston chamber out of the delivery port when the second piston is advanced in the second piston chamber; and a motor engagement coupled to the drive assembly and configured to engage a motor to drive the transmission.  
Regarding claim 26, Wells discloses the device of claim 16 (see claim 16 above), wherein the manifold is configured so that a first check valve and a second check valve are fluidly coupled to an input to the first piston chamber so that when the manifold is in an injection configuration fluid is passed from the reservoir into the first piston chamber as the first piston is withdrawn in the first piston chamber and fluid is passed from the first piston chamber out of the delivery port when the first piston is advanced in the first piston chamber, wherein the manifold is further configured so that a third check valve and a fourth check valve are fluidly coupled to an input to the second piston chamber so that in when the manifold is in the injection configuration fluid is passed from the reservoir into the second piston chamber as the second piston is withdrawn in the second piston chamber and fluid is passed from the second piston chamber out of the delivery port when the second piston is advanced in the second piston chamber.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Henniges et al. (Henniges), US 2015/0182685 A1.
Regarding claim 2, Wells discloses the device of claim 1.
Wells does not teach the device further comprising a trigger control configured to activate the motor.  
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a trigger control (trigger 76, P0043 and shown in Fig. 2) configured to activate the motor (motor 46, P0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the trigger of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to actuate the motor, as taught by Henniges P0043. 
Regarding claim 14, Wells discloses the device of claim 1.
Wells does not teach the device further comprising a controller, wherein the controller is configured to adjust a rate of the motor based on a force applied to a trigger control.  
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a controller (control module 80, P0043 and shown in Fig. 2), wherein the controller is configured to adjust a rate of the motor (motor 46, P0043) based on a force applied to a trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor.  
Regarding claim 17, Wells discloses the device of claim 16.
Wells does not teach the device further comprising a controller, wherein the controller is configured to adjust a rate of the motor based on a force applied to a trigger control.  
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a controller (control module 80, P0043 and shown in Fig. 2), wherein the controller is configured to adjust a rate of the motor (motor 46, P0043) based on a force applied to a trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor.  
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Reed et al. (Reed), US 5,492,535.
Regarding claim 4, Wells discloses the device of claim 1, wherein the manifold, the first piston chamber and the second piston chamber are configured to drive fluid in a continuous flow, P0021.
Wells does not teach the device configured to drive fluid in a continuous flow at 100 psi or more from the delivery port.  
However, Reed suggests a pumping apparatus configured to operate at high pressures approaching 300 psi, col. 1 lines 53-64.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Wells to operate at higher pressures as taught by Reed for the purpose of delivering a constant flow of fluid through the smaller lumens of some medical devices.
Regarding claim 21, Wells discloses the device of claim 16, wherein the manifold, the first piston chamber and the second piston chamber are configured to drive fluid in a continuous flow, P0021.
Wells does not teach the device configured to drive fluid in a continuous flow at 100 psi or more from the delivery port.  
However, Reed suggests a pumping apparatus configured to operate at high pressures approaching 300 psi, col. 1 lines 53-64.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Wells to operate at higher pressures as taught by Reed for the purpose of delivering a constant flow of fluid through the smaller lumens of some medical devices.
Claims 5-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Williams, US 5,232,024.
Regarding claim 5-6, Wells discloses the device of claim 1.
Wells does not teach the system further comprising a selector coupled to the manifold and configured to select between an injection configuration of the manifold wherein the delivery port is in fluid communication with the first piston chamber and the second piston chamber, a filling configuration of the manifold wherein the delivery port is closed and the reservoir is in fluid communication with a fill port and an aspiration configuration of the manifold wherein the deliver port is in fluid communication with the fill port through the manifold.  
However, Williams teaches a slide valve manifold comprising a selector (manifold of Fig. 6) and configured to select between an injection configuration of the manifold wherein in the injection configuration (Williams, 61 and 65 are open, 62-64 closed) the delivery port is in fluid communication with the first piston chamber and the second piston chamber, a filling configuration of the manifold wherein in the filling configuration (Williams, 61 and 64 open, 62-63 and 65 closed) the delivery port is closed (delivery port is closed off to fluid from the IV bag because 65 is closed) and the reservoir is in fluid communication with a fill port (fill port 76) and an aspiration configuration of the manifold and wherein in the aspiration configuration (64-65 open, 61-63 closed) the delivery port is in fluid communication with the fill port through the manifold.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system Wells with the manifold of Williams positioned between the IV bag and the main intake line of Wells for the purpose of simplifying the aspiration process taught in Wells (P0024) so that the aspiration cannula of Wells can be connected to the main intake line 128 of Wells via the manifold of Williams without having to remove the IV bag because the IV bag of Wells can be connected to the main inlet port 67, the outlet port 69 can be connected to the main intake line 128 of Wells, and the aspiration cannula of Wells can be connected to connector 76, and the valves of Wells can be actuated to accomplish filling, injection and aspiration.
Regarding claim 22, Wells discloses the device of claim 16.
Wells does not teach the device further comprising a selector coupled to the manifold and configured to select between an injection configuration of the manifold, a filling configuration of the manifold and an aspiration configuration of the manifold, wherein in the injection configuration the delivery port is in fluid communication with the first piston chamber and the second piston chamber, wherein in the filling configuration the delivery port is closed and the reservoir is in fluid communication with a fill port, and wherein in the aspiration configuration the delivery port is in fluid communication with the fill port through the manifold.  
However, Williams teaches a slide valve manifold comprising a selector (manifold of Fig. 6) and configured to select between an injection configuration of the manifold wherein in the injection configuration (Williams, 61 and 65 are open, 62-64 closed) the delivery port is in fluid communication with the first piston chamber and the second piston chamber, a filling configuration of the manifold wherein in the filling configuration (Williams, 61 and 64 open, 62-63 and 65 closed) the delivery port is closed (delivery port is closed off to fluid from the IV bag because 65 is closed) and the reservoir is in fluid communication with a fill port (fill port 76) and an aspiration configuration of the manifold and wherein in the aspiration configuration (64-65 open, 61-63 closed) the delivery port is in fluid communication with the fill port through the manifold.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the system Wells with the manifold of Williams positioned between the IV bag and the main intake line of Wells for the purpose of simplifying the aspiration process taught in Wells (P0024) so that the aspiration cannula of Wells can be connected to the main intake line 128 of Wells via the manifold of Williams without having to remove the IV bag because the IV bag of Wells can be connected to the main inlet port 67, the outlet port 69 can be connected to the main intake line 128 of Wells, and the aspiration cannula of Wells can be connected to connector 76, and the valves of Wells can be actuated to accomplish filling, injection and aspiration.
Claims 7-9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of DiPERNA et al. (DiPERNA), US 2013/053816 A1.
Regarding claim 7, Wells discloses the device of claim 1.
Wells does not teach the device further comprising a fluid volume control configured to select between one or more predetermined delivery volumes or a continuous mode, wherein the device delivers a volume of fluid based on a setting of the fluid volume control when a user actuates a trigger control.  
However, DiPERNA teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) or a continuous mode (basal rate, P0072), wherein the system delivers a volume of fluid based on a setting of the fluid volume control (P0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the fluid volume control taught by DiPERNA for the purpose of allowing the user select the rate and amount of fluid delivery when a user actuates a trigger control.    
Regarding claim 8, Wells discloses the device of claim 1.
Wells does not teach the device further comprising a fluid volume control configured to select between one or more predetermined delivery volumes and a continuous mode, and a controller. wherein the controller controls the motor to deliver a volume of fluid based on a setting of the fluid volume control when a user actuates a trigger control.  
However, DiPERNA teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) and a continuous mode (basal rate, P0072), and a controller (processor 42, P0075) wherein the controller controls the motor (drive mechanism 48, P0075) to deliver a volume of fluid based on a setting of the fluid volume control (P0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the fluid volume control and controller taught by DiPERNA for the purpose of allowing the user select the rate and amount of fluid delivery when a user actuates a trigger control.
Regarding claim 9, Wells discloses the device of claim 1.
Wells does not teach the device further comprising an indicator indicating when the reservoir is empty.  
However, DiPERNA teaches a multi-reservoir infusion pump system comprising an indicator (Fig. 6 indicator showing the amount of insulin) indicating when the reservoir is empty.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the indicator of DiPERNA for the purpose of informing the user of the status of the reservoir.
Regarding claim 23, Wells discloses the device of claim 16.
Wells does not teach the device further comprising an indicator indicating when the reservoir is empty.  
However, DiPERNA teaches a multi-reservoir infusion pump system comprising an indicator (Fig. 6 indicator showing the amount of insulin) indicating when the reservoir is empty.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the indicator of DiPERNA for the purpose of informing the user of the status of the reservoir.  
Claims 10-11 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Good et al. (Good), US 5,755,224.  
Regarding claim 10, Wells discloses the device of claim 1.
Wells does not teach the device further comprising a pressure relief value in the manifold.  
However, Good teaches a manifold mounted to an overpressure relief valve, see claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the overpressure relief valve of Good for the purpose of preventing the manifold from being damaged by overpressure.
Regarding claim 11, Wells discloses the device of claim 1. 
Wells does not teach the device further comprising an indicator indicating when a pressure within the manifold exceeds a threshold value.  
However, Good teaches a manifold comprising an indicator (pressure gauge 20, col 3 line 56) indicating when a pressure within the manifold exceeds a threshold value (the pressure gauge is fully capable of indicating when a pressure within the manifold exceeds a threshold value, such as the pressure at which an overpressure may occur).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the pressure gauge of Good for the purpose of informing the user of the pressure within the manifold that may exceed a threshold.
Regarding claim 24, Wells discloses the device of claim 16.
Wells does not teach the device further comprising a pressure relief value in the manifold.  
However, Good teaches a manifold mounted to an overpressure relief valve, see claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the overpressure relief valve of Good for the purpose of preventing the manifold from being damaged by overpressure.
Regarding claim 25, Wells discloses the device of claim 16.
Wells does not teach the device further comprising an indicator indicating when a pressure within the manifold exceeds a threshold value.  
However, Good teaches a manifold comprising an indicator (pressure gauge 20, col 3 line 56) indicating when a pressure within the manifold exceeds a threshold value (the pressure gauge is fully capable of indicating when a pressure within the manifold exceeds a threshold value, such as the pressure at which an overpressure may occur).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the pressure gauge of Good for the purpose of informing the user of the pressure within the manifold that may exceed a threshold.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Arnett et al. (Arnett), US 6,022,329.
Regarding claim 15, Wells discloses the device of claim 1.
Wells does not teach the device wherein the motor engagement comprises a gear or cog.  
However, Arnett teaches an irrigation handpiece wherein the motor engagement comprises a gear or cog (gear, see annotated Fig. 4 below).  

    PNG
    media_image2.png
    429
    497
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the motor engagement comprising a gear of Arnett for the purpose of transferring power from the motor to drive assembly. 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Henniges in view of DiPERNA.
Regarding claims 18-19, Wells in view of Henniges teaches the device of claim 17.
Wells in view of Henniges does not teach the device further comprising a fluid volume control configured to select between one or more predetermined delivery volumes and a continuous mode, wherein the controller controls the motor to deliver a volume of fluid based on a setting of the fluid volume control when a user actuates the trigger control.  
However, DiPERNA teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) and a continuous mode (basal rate, P0072), and a controller (processor 42, P0075) wherein the controller controls the motor (drive mechanism 48, P0075) to deliver a volume of fluid based on a setting of the fluid volume control (P0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells in view of Henniges with the fluid volume control and controller taught by DiPERNA for the purpose of allowing the user select the rate and amount of fluid delivery when a user actuates a trigger control.
Regarding claim 20, Wells in view of Henniges in view of DiPERNA teaches the  device of claim 19, wherein the controller is configured to adjust the rate of the motor based on a force applied to the trigger control when the fluid volume control is in the continuous mode (Henniges, the control module 80 is fully capable of adjusting the rate of the motor based on a force applied to the trigger control when the fluid volume control is in the continuous mode).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of Arnett in view of Henniges in view of DiPERNA.
Regarding claim 27, Wells discloses a device for injecting a fluid (claim limitations are mapped as above for claims 1 and 16, unless otherwise noted below), the device comprising: a reservoir; a first piston chamber fluidically connected to the reservoir through a manifold; a second piston chamber fluidically connected to the reservoir through the manifold; a plurality of check valves in the manifold; a delivery port fluidically connected to the first piston chamber and the second piston chamber through the manifold; a drive assembly comprising a transmission operatively connected to a first piston in the first piston chamber and a second piston in the second piston chamber, wherein the drive assembly reciprocally moves the first piston and the second piston to drive fluid in a continuous flow out of the delivery port by alternately driving fluid from the second piston chamber and the first piston chamber out of the delivery port while alternately transferring fluid from the reservoir into the first piston chamber and the second piston chamber; and a housing (housing is the structure surrounding mechanical system) comprising a grip region (grip region encompasses the mechanical system) configured to be held in a user's hand (the grip region is fully capable of being held in a user’s hand).
 Wells does not explicitly teach a motor coupled to the drive assembly.
However, Arnett teaches a motor (motor 36, col. 4 line 1) coupled to the drive assembly (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the motor of Henniges to drive the drive assembly of Wells with dc power (Arnett, dc energizable electric motor 36, col. 4 line 1).   
Wells does not teach a trigger control comprising a trigger sensor configured to detect force applied to the trigger control.
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a trigger control (trigger 76 and components that monitor the displacement of trigger 76, P0043) comprising a trigger sensor (components that monitor the displacement of trigger 76, P0043) configured to detect force applied to the trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor based on user input.  
Wells does not teach a fluid volume control configured to select between one or more predetermined delivery volumes and a continuous mode. 
However, DiPERNA teaches a multi-reservoir infusion pump system comprising a fluid volume control (user friendly interface 116, P0080, and shown in Fig. 6, facilitating data entry by a patient useful to a patient operating the pump) configured to select between one or more predetermined delivery volumes (bolus rate, P0072) and a continuous mode (basal rate, P0072).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the fluid volume control taught by DiPERNA for the purpose of allowing the user select the rate and amount of fluid delivery.    
Wells does not teach a controller, wherein the controller is configured to adjust a rate of the motor based on the force applied to the trigger control when the fluid volume control is set to the continuous mode.
However, Henniges teaches an irrigator that is releasably coupled to and powered by a surgical tool comprising a controller (control module 80, P0043 and shown in Fig. 2), wherein the controller is configured to adjust a rate of the motor (motor 46, P0043) based on a force applied to a trigger control (the practitioner actuates the tool motor by selectively depressing trigger 76 and in response to the displacement of the trigger, the control module selectively applies current from the battery to the motor so as to actuate the motor, P0043 and see US 7,638,958 Fig. 36 which is incorporated by reference) when the fluid volume control is set to the continuous mode (Henniges, the control module 80 is fully capable of adjusting the rate of the motor based on a force applied to the trigger control when the fluid volume control is in the continuous mode).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Wells with the controller of Henniges for the purpose of selectively applying current from the source of electricity to the motor so as to control the speed of the motor.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.D./Examiner, Art Unit 3783                        

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783